Citation Nr: 0821123	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1977.  The veteran also has unverified service in the 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD).  

In May 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an August 2003 
rating decision.  The veteran was notified of this decision 
and of her appeal rights.  She did not appeal the decision.  

2.  Since the August 2003 rating decision which denied 
service connection for PTSD, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.  




CONCLUSION OF LAW

The August 2003 rating decision, which denied entitlement to 
service connection for PTSD, is final, and evidence received 
since that decision is not new and material.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3) (2007).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f)(3) provides that if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision   

At the time of the August 2003 rating decision, which denied 
service connection for PTSD, the evidence of record consisted 
of the veteran's service treatment records, private treatment 
records from April 1994 to February 2003, VA outpatient 
treatment records dated January 2000 to June 2003, a March 
2003 lay statement, several stressor statements submitted by 
the veteran, and the veteran's February 2003 application for 
compensation benefits.  In the August 2003 rating decision, 
the RO denied the veteran's claim because there was no 
evidence of the veteran's claimed stressors or a confirmed 
diagnosis of PTSD.  The veteran was notified of the denial in 
an August 2003 letter, including her appeal rights, and she 
did not appeal the decision.  Thus, the August 2003 decision 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In an April 2005 personal statement, the veteran contends 
that service connection is warranted for her PTSD because 
several incidents during her active military service caused 
her current disability.  She explained that in April 1976, 
she was raped while serving in the 100th Trans Company in 
Fort Eustis, Virginia.  The veteran indicated that it was 
initially reported to the 1SG (First Sergeant) with no 
outcome, but it was not reported to the local authorities nor 
did she visit a local hospital for screening.  Shortly 
thereafter, the veteran was deserted at a field training 
exercise in 1976 at Camp Lejeune, North Carolina, and was 
called a "sexual deviant" by her fellow soldiers during 
field training exercise (FTX).  The veteran also stated that 
during her period of National Guard Reserves from November 
1980 to November 1984, a fellow truck driver attempted to run 
her over with a five ton vehicle and she received 
nonconstructive criticism by a fellow passenger during a 
truck drive in Fort Ord, California.  The Board also notes 
that the veteran testified during the May 2008 hearing that 
she was harassed, both sexually and verbally during her 
military service.  The veteran asserts that service 
connection is warranted for her PTSD.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the August 2003 
rating decision which raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  
Since the August 2003 rating decision, the evidence received 
into the record includes the veteran's personal statements 
attesting to her PTSD and the purported inservice incidents 
which caused her PTSD, as well as VA outpatient treatment 
records from April 2002 to March 2008.  The Board notes that 
in March 2004, VA outpatient treatment records report that 
the veteran meets the criteria for PTSD.  Treatment records 
thereafter reflect treatment for PTSD, specifically noting 
the veteran's reports of her military experiences and 
childhood experiences surrounding rape and sexual harassment.  
While the medical records are new in that the veteran did not 
previously submit them, they are not material, as they do not 
show that her current PTSD was incurred during, or related 
to, service.  More importantly, the Board acknowledges the 
recent diagnosis of PTSD, but there is no indication of a 
verified stressor to support a diagnosis of PTSD.  None of 
the new records received since the August 2003 rating 
decision provide such verification, and the veteran has not 
presented or referred to the existence of any evidence that 
supports her contentions.  In this case, the additional 
evidence submitted continues to show that no verified 
stressor exists to support a diagnosis of PTSD.  The veteran 
has not furnished any additional evidence which would serve 
to verify the accounts of her claimed stressors during 
military service.  

This lack of evidence of stressor corroboration is fatal to 
her attempt to reopen her claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) (there must be new and material evidence as 
to any aspect of the claim which was lacking at the time of 
the last final denial in order to reopen the claim).  Because 
of the reported diagnosis of PTSD has been based upon the 
veteran's uncorroborated account of her inserivce stressors, 
any diagnosis of PTSD based upon those claimed stressors is 
of no probative value.  Under these circumstances, the Board 
concludes that none of the evidence added to the claims file 
since the August 2003 rating decision constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD, and the 2003 denial remains final.  

To the extent that the veteran has offered lay statements and 
testimony in an attempt to establish that she has PTSD as a 
result of her military service, the Board notes that such 
evidence essentially constitutes reiterations of the 
veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  The written statements are 
not sufficient to reopen the claim because they contain 
contentions that are substantively identical to those made in 
connection with the prior denial.  Consequently, merely to 
reiterate these same allegations and arguments, when 
previously made, does not constitute new evidence.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).

In any event, as the veteran is not a medical expert, she is 
not qualified to express an opinion regarding medical 
causation, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the testimony, even if 
new, cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Likewise such history of the claimed stressors 
reiterated by a health care professional from the history of 
a layman is also not material.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (bare transcription of lay history is 
not transformed into medical evidence simply because it was 
transcribed by a medical professional).  

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 letter sent to the veteran.  
In the letter, the veteran was informed that in order to 
substantiate a claim for service connection, the evidence 
needed to show she had a current disability, a disease or 
injury in service, and evidence of a nexus between the post-
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the December 2007 VCAA letter.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in her possession that pertained to the claim.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen her claim for service 
connection for PTSD in the December 2004 VCAA letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from 
January 2000 to March 2008, and private treatment records 
dated April 1994 to February 2003.  

VA has not provided the veteran with an examination in 
connection with her claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
her claim.  The veteran has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with her claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for PTSD 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


